   Case: 4:20-cv-01065-AGF Doc. #: 8 Filed: 08/31/20 Page: 1 of 2 PageID #: 59




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ERIC WARE,                                      )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )          No. 4:20-cv-01065-AGF
                                                )
ST. LOUIS CITY JUSTICE CENTER,                  )
                                                )
              Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Eric Ware for leave to file

an amended complaint. (Docket No. 5). On August 24, 2020, the Court ordered plaintiff to file an

amended complaint on a Court-form, because his original complaint was subject to dismissal.

(Docket No. 4). Plaintiff was given thirty days in which to comply.

       The instant motion is dated August 23, 2020, meaning that plaintiff sent it to the Court

before receiving the Court’s order directing him to amend. The proposed amended complaint

attached to the motion is not on a Court form and contains the same deficiencies as his original

complaint. Therefore, the Court will deny plaintiff’s motion to amend as moot, because the Court

has already ordered him to file an amended complaint on a Court form, according to the

instructions set forth in the order of August 24, 2020. The amended complaint will remain due on

September 23, 2020.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to amend his complaint (Docket No.

5) is DENIED as moot.
   Case: 4:20-cv-01065-AGF Doc. #: 8 Filed: 08/31/20 Page: 2 of 2 PageID #: 60




       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on a Court-

provided form, pursuant to the instructions set forth in the Court’s August 24, 2020 order, on or

before September 23, 2020.

       IT IS FURTHER ORDERED that if plaintiff fails to file an amended complaint on a

Court-form, as instructed in the Court’s order of August 24, 2020, the Court will dismiss this action

without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon receipt of the amended complaint, the Court will

review it pursuant to 28 U.S.C. § 1915.

       Dated this 31st day of August, 2020.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
